Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This communication is responsive to the amendment filed on 07/18/2022. Claims 1, 5, 7, 8 and 12 have been amended. Claims 3 and 13 have been canceled. Claims 1-2, 4-12 and 14-20 are allowed.

Reasons for Allowance
2.	The claimed invention in view of the instant specification discloses a method, a system and a program product for predictive query improvement. The detailed implementation indicates: (1) A system, comprising: at least one processor configured to execute instructions from at least one memory to cause the system to perform operations comprising: receiving or accessing a query from a database; (2) determining that the query contains one or more OR expressions; (3) generating a modified query from the query, wherein the modified query includes a respective subquery for at least a portion of the one or more OR expressions and includes one or more UNION operations configured to combine the results of each respective subquery while removing duplicate records; (4) determining a run time of the modified query and a historical run time of the query in the database; and (5) replacing the query with the modified query in the database in response to the run time of the modified query being less than the historical run time of the query storing the modified query in the at least one memory.
	
 3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

	Conclusion	

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
07/26/2022

/HUNG D LE/Primary Examiner, Art Unit 2161